DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant on 29 DECEMBER 2021 as part of its AFCP 2.0 request, and Examiner’s Amendment agreed to by Atty. Diallo Crenshaw on 13 JANUARY 2022.   Claims 1-9 are pending and have been considered for Allowance as follows.   

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Diallo Crenshaw on 13 JANUARY 2022 as described in attached Interview Summary.
The application has been amended as follows: 
Please amend the claims as follows:     (claim amendments shown in bold)    
Claim 1:            
1.   A system comprising:        
road vehicle associated with a first user and including:         
a first control system including at least one first processor and at least one first memory having a set of instructions, which when executed by the at least one first processor, cause the first control system to:       
identify one or more driving factors associated with a potential future action of the first road vehicle,      
determine that the one or more driving factors are to be stored as remotely accessible data,   and        
cause the remotely accessible data to be stored to an online storage in association with an identifier of the first road vehicle,   
a second road vehicle including:       
one or more sensors to scan the first road vehicle for the identifier of the first road vehicle,   and              
a second control system coupled to the one or more sensors, wherein the second control system includes at least one second processor and at least one second memory having a set of instructions, which when executed by the at least one second processor, cause the second control system to:           
access the remotely accessible data on the online storage based on the identifier scanned from the first road vehicle by the second road vehicle, and 
[[cause at least part of the remotely accessible data to be presented to a second user of the second road vehicle [[or]] and modify a driving parameter of the second road vehicle based on the remotely accessible data.       

Claim 7:               
7.   A system comprising:          
a first road vehicle associated with a first user and including:  
a first control system including at least one first processor and at least one first memory having a set of instructions, which when executed by the at least one first processor, cause the first control system to:  
identify one or more driving factors associated with a potential future action of the first road vehicle,          
determine that the one or more driving factors are to be stored as remotely accessible data,   and               
cause the remotely accessible data to be stored to an online storage in association with an identifier of the first road vehicle, 
a second road vehicle including:       
one or more sensors to scan the first road vehicle for the identifier of the first road vehicle,   and 
a second control system coupled to the one or more sensors, wherein the second control system includes at least one second processor and at least one second memory having a set of instructions, which when executed by the at least one second processor, cause the second control system to:     
access the remotely accessible data on the online storage based on the identifier scanned from the first road vehicle by the second road vehicle,           
[[cause at least part of the remotely accessible data to be presented to a second user of the second road vehicle and modify a driving parameter of the second road vehicle based on the remotely accessible data,   and          
adjust the driving parameter of the second road vehicle based on the remotely accessible data to adjust one or more of a speed of the second road vehicle, a position of the second road vehicle or a direction of the second road vehicle.

 Allowable Subject Matter 
Claims 1-9 are pending and allowed.         
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of primary Rasmussen reference (Pub. No. US 2019/ 0137992) teaches ---      
Control of functions associated with a vehicle can be shared between a vehicle operator and a communication device and associated user.  The communication device can comprise a control component used to facilitate controlling or sharing control of certain functions associated with the vehicle.  The functions can relate to vehicle operation, navigation system, climate control system, media system, or other functions.  The communication device can be in the vehicle or can be remotely located from the vehicle.   The control component can communicate with a vehicle control system of the vehicle to gain access rights to certain control functions to facilitate controlling certain functions of the vehicle.  In instances where vehicle control is shared with more than one communication device, the vehicle control system or vehicle operator, which can be a device or a person, can resolve any conflicts between control requests or commands received from the communication devices.  

Further, Penilla reference (Pub. No. US 2021/ 0114482) teaches ---  
Methods and systems are provided for cloud processing data streamed from a vehicle and a home (e.g., any location) associated with a user account. One method includes receiving a data stream from the vehicle entity, where the data stream from the vehicle 

Further, Boehm reference (Pub. No. US 2020/ 0100078) teaches ---  
Apparatuses, systems, and methods related to memory pooling between selected memory resources on vehicles or base stations are described.  A system using a memory pool formed as such may enable performance of functions, including automated functions critical for prevention of damage to a product, personnel safety, and/or reliable operation, based on increased access to data that may improve performance of a mission profile. For instance, one apparatus described herein includes a wireless base station coupled to a first processor coupled to a first memory resource that are configured to enable formation of a memory pool to share data between the first memory resource and a second memory resource at a vehicle responsive to a request to access the second memory resource from the first processor transmitted via the base station.  The data shared by the second memory resource is determined to enable performance of a particular functionality, stored by the first memory resource, as at least part of a mission profile for transit of the vehicle.        

Further, Brand reference (Pub. No. US 2012/ 0130562) teaches ---  
A data communication system for a rail vehicle includes a data reading device and a processing module.  The data reading device is disposed on the rail vehicle and is configured to at least one of electromagnetically interrogate or optically read identification data that is visually presented on a first operator control unit.  The first 

Further, Zagorski reference (Pub. No. US 2012/ 0022747) teaches ---  
A vehicle control method includes iteratively modifying a level of braking of the vehicle until it is determined that the vehicle has substantially lost traction with respect to the road surface, then determining the coefficient of friction between the road surface and the tire based on the level of braking at the time the vehicle substantially lost fraction. In one embodiment, previous ABS or other vehicle control events are used as a basis for estimating an initial level of braking to be applied during the friction measurement procedure.  Such a deterministic maneuver can also function as a collision warning to the driver of the vehicle.                  

In regards to independent Claims 1 and 7, Rasmussen, Penilla, Boehm, Brand and Zagorski references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:          
Claim 1:       
1.   A system comprising:        
a first control system including at least one first processor and at least one first memory having a set of instructions, which when executed by the at least one first processor, cause the first control system to:       
determine that the one or more driving factors are to be stored as remotely accessible data,   and        
cause the remotely accessible data to be stored to an online storage in association with an identifier of the first road vehicle,   
a second road vehicle including:       
a second control system coupled to the one or more sensors, wherein the second control system includes at least one second processor and at least one second memory having a set of instructions, which when executed by the at least one second processor, cause the second control system to:           
cause at least part of the remotely accessible data to be presented to a second user of the second road vehicle and modify a driving parameter of the second road vehicle based on the remotely accessible data.       

Claim 7:              
7.   A system comprising:          
a first control system including at least one first processor and at least one first memory having a set of instructions, which when executed by the at least one first processor, cause the first control system to:  
identify one or more driving factors associated with a potential future action of the first road vehicle,          
determine that the one or more driving factors are to be stored as remotely accessible data,   and               
cause the remotely accessible data to be stored to an online storage in association with an identifier of the first road vehicle, 
a second road vehicle including:       
a second control system coupled to the one or more sensors, wherein the second 
control system includes at least one second processor and at least one second memory having a set of instructions, which when executed by the at least one second processor, cause the second control system to:     
cause at least part of the remotely accessible data to be presented to a second user of the second road vehicle and modify a driving parameter of the second road vehicle based on the remotely accessible data,   and          
adjust the driving parameter of the second road vehicle based on the remotely accessible data to adjust one or more of a speed of the second road vehicle, a position of the second road vehicle or a direction of the second road vehicle.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3665      

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691